Name: 81/959/EEC: Council Decision of 14 September 1981 on the conclusion of the Agreement between the European Economic Community and the Kingdom of Sweden relating to certain processed fruit and vegetable products negotiated under Article XXVIII of GATT
 Type: Decision
 Subject Matter: European construction;  tariff policy;  plant product;  Europe
 Date Published: 1981-12-09

 Avis juridique important|31981D095981/959/EEC: Council Decision of 14 September 1981 on the conclusion of the Agreement between the European Economic Community and the Kingdom of Sweden relating to certain processed fruit and vegetable products negotiated under Article XXVIII of GATT Official Journal L 354 , 09/12/1981 P. 0013 - 0019 Spanish special edition: Chapter 11 Volume 15 P. 0049 Portuguese special edition Chapter 11 Volume 15 P. 0049 COUNCIL DECISION of 14 September 1981 on the conclusion of the Agreement between the European Economic Community and the Kingdom of Sweden relating to certain processed fruit and vegetable products negotiated under Article XXVIII of GATT (81/959/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Kingdom of Sweden, invoking Article XXVIII of the General Agreement on tariffs and trade (GATT), has notified its intention of unbinding the tariff concession for certain processed fruit and vegetable products of which the European Economic Community is the principal supplier; Whereas the Commission has conducted negotiations with the Kingdom of Sweden under Article XXVIII of GATT ; whereas it has reached an Agreement with Sweden ; whereas that Agreement has been found to be satisfactory, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Kingdom of Sweden relating to certain processed fruit and vegetable products negotiated under Article XXVIII of GATT is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Done at Brussels, 14 September 1981. For the Council The President CARRINGTON Geneva, 10 February 1981 PROCES-VERBAL 1. The delegations of the Kingdom of Sweden and the Commission of the European Communities have concluded their negotiations under Article XXVIII of GATT for the modification of concessions in schedule XXX - SWEDEN relating to certain preparations of vegetables, fruit or other parts of plants with the following agreement: the concessions included in schedule XXX - SWEDEN as set out in part A of Annex I shall be replaced by: (a) the concessions to be bound in GATT, as set out in part B of Annex I; (b) the autonomous concession, granted by the Kingdom of Sweden to the European Economic Community, as set out in the draft letter in Annex II. The provisions contained in this paragraph shall enter into force on the same date. 2. In connection with this negotiation, Sweden agrees to inform the European Economic Community if it is envisaged that Sweden will for the item ex 20.02.200 (white beans in tomato sauce) increase the duty-rate above the level of 8 %. The parties agree, upon request, to enter into consultation if difficulties arise for this item and shall endeavour to seek appropriate solutions, aiming at maintaining the present level of trade in this product. These consultations shall be held in the framework and in accordance with Article 15 of the Agreement between the Kingdom of Sweden and the European Economic Community concluded on 21 July 1972. 3. The parties agree to submit the Agreement for approval by their authorities. Geneva, 10 February 1981. On behalf of the delegation of the Kingdom of Sweden On behalf of the delegation of the Commission of the European Communities ANNEX I Results of negotiations between the Kingdom of Sweden and the European Communities under Article XXVIII for the modification of concessions in schedule XXX - Sweden CHANGES IN SCHEDULE XXX - SWEDEN Note: The concessions listed in Part "A" shall be replaced by those listed in Part "B". Any item listed in Annex "B" confers upon the European Communities initial negotiating rights. PART A SCHEDULE XXX - SWEDEN >PIC FILE= "T0020073"> >PIC FILE= "T0020074"> PART B SCHEDULE XXX - SWEDEN >PIC FILE= "T0020075"> >PIC FILE= "T0020076"> >PIC FILE= "T0020077"> ANNEX II Mr Director-General, I have the honour to inform you that, with reference to the Agreement between the European Economic Community and the Kingdom of Sweden concluded on 21 July 1972, and in particular Article 15 thereof, whereby the Contracting Parties declared their readiness to foster, so far as their agricultural policies allow, the harmonious development of trade in agricultural products, the Kingdom of Sweden shall grant to the Community, on a unilateral basis and with effect from 1 July 1981, the following tariff concessions: >PIC FILE= "T0020078"> Should an increase in the imports into Sweden from the Community cause serious difficulties for the Swedish production, the Kingdom of Sweden reserves its right, after consultation with the Community, to re-establish the duty at the bound level in GATT of 15 %. This concession is additional to those included in the letter of 21 July 1972 from the Head of the delegation of the Kingdom of Sweden, Ambassador S. AstrÃ ¶m to the Head of the delegation of the European Communities, Mr E.P. Wellenstein. Please accept, Mr Director-General, the assurance of my highest consideration.